Citation Nr: 9916707	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-30 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for the 
residuals of a laceration of the right deltoid, muscle group 
III (major), currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1973 to December 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision 
rendered by the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied the veteran's claim for an increased disability 
rating for the residuals of a laceration of the right 
deltoid, muscle group III (major).


REMAND

The veteran contends that with regard to his right shoulder 
disability, he suffers from loss of strength, a lowered 
threshold of fatigue, impairment of coordination, lack of 
sensation, in his right shoulder, arm, and hand, and an 
inability to make a right handed fist.  

The record shows that the veteran is service-connected for 
the residuals of a laceration of the right deltoid, muscle 
group III (major), caused by a deep knife wound during 
service.  The veteran underwent a VA joint and muscles 
examination in December 1996 to evaluate the severity of the 
veteran's service-connected disability.  The resulting 
examination reports were inadequate, in the Board's opinion, 
for the purpose of accurately rating the veteran's disability 
under 38 C.F.R. § 4.56 (1998) and 38 C.F.R. § 4.73, 
Diagnostic Code 5303 (1998).  Specifically, there was no 
comment as to whether there was any damage to the bones, 
joints, or nerves, nor were measurements of strength of the 
right shoulder provided.  In addition, there was no comment 
as to the severity of muscle damage or loss, or whether there 
was a lowered threshold of fatigue after average use.  

A July 1997 VA physical examination report noted an old 
surgical scar with some loss of muscle at the proximal right 
arm.  Although range of motion of the right shoulder was 
noted to be normal, decreased right hand grip was also 
observed.  Indeed, some sensory loss of the right arm, 
forearm, and right hand was exhibited, and it was noted that 
the veteran could not make a good right fist.  It was also 
stated that the veteran reported a history of numbness and 
paresthesia since the time he incurred his injury.  
Regardless of the veteran's complaints and medical findings 
concerning a possible neurological disorder in the right arm, 
however, the RO did not appear to develop or consider 
evidence that any sensory deficiency in the right arm might 
be due the veteran's service-connected right shoulder injury.

The Board also notes that as this appeal arises from a claim 
for an increased rating, it is well-grounded under 38 
U.S.C.A. § 5107(a); See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Therefore, VA has a duty to assist the veteran in 
developing his claim.  See 38 U.S.C.A. § 5107(a).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file any pertinent VA 
medical records (not already of record) 
documenting ongoing treatment for the 
veteran's right shoulder disability.

2.  The veteran should be scheduled for a 
new VA examination of the shoulder 
muscles for the purpose of ascertaining 
the nature, extent, and severity of his 
service-connected disability.  The 
examiner should explain the extent of 
muscle damage or loss, and measure his 
right shoulder strength, threshold of 
fatigue, impairment of coordination, and 
range of motion.  If possible, the 
examiner should characterize the 
veteran's right muscle disability as 
slight, moderate, moderately severe, or 
severe.  

3.  The veteran should also be scheduled 
for a VA neurological examination for the 
purpose of ascertaining the nature, 
extent, and severity of any sensory 
deficiency of the right shoulder, arm, or 
hand, and whether such symptoms, if 
exhibited, are due to the right shoulder 
injury he sustained in service.  

4.  It is imperative that the claims file 
be made available to and reviewed by the 
examiners in connection with the 
examinations, that all tests and studies 
deemed necessary should be accomplished, 
and that all relevant findings be 
reported.

5.  After developing the expanded record 
and reviewing all of the relevant 
evidence, the RO should readjudicate the 
claim.  If the decision remains 
unfavorable to the veteran, he should be 
provided a supplemental statement of the 
case and a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The purpose of this remand is to assist the veteran and to 
ensure an adequate medical record for appellate review.  The 
Board intimates no opinions as to the eventual determinations 
to be made in this case.  The veteran and his representative 
are free to submit additional evidence and argument in 
connection with this appeal. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










